DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
2.	The amendments to the claims filed on February 2, 2021 have been fully considered.  The amendments are sufficient to overcome the 25 USC 112b rejection which is withdrawn.
3.	The obviousness-type double patenting rejections over US Appl. 10,413,550 and US 8,507,480 and US 9,718,793 are withdrawn in view of the terminal disclaimer filed.
4.	The rebuttal arguments filed on February 2, 2021 for the 35 USC 112a rejection have been fully considered.  The arguments are not sufficient to overcome the outstanding rejection.  Below are responses to Applicant’s remarks.
	The claims were previously rejected under 35 USC 112a for not being enabling for the treatment of diseases which are not HCV, psoriasis, transplantation, rheumatoid arthritis, asthma, multiple sclerosis, lupus, endometriosis and tumor angiogenesis.  It was set forth that while the state of the art provides support for the treatment of these named diseases, the instant utility is not otherwise correlated in the state of the art for the treatment of the other diseases.  State of the art utilities for the treatment of other diseases were provided.  It was determined that in the absence of working example and direction, enablement rests on the existence of an art recognized predictable correlation between the disclosed activity and the claimed method.  Evidence suggested that this requirement was not met, and thus the claims were rejected under 35 USC 112a.
	Applicants’ arguments are sufficient to obviate this rejection with respect to Huntington’s disease, angiogenesis-related diseases and Scrapie/CJD.  However, the arguments are not sufficient to overcome the rejection with respect to cystic fibrosis.  Applicants have argued that HSP 90 binds to CFTR.  Applicants argue that a mutation on at least one CFTR gene allele produces a protein product that is biosynthetically misprocessed and mislocalized, and unable to exit the endoplasmic reticulum.  However, a correlation is not shown that inhibition of HSP 90 corrects for the effect of this mutation.  The reference provided by Applicants merely shows that HSP 90 binds to CFTR.
	For the reasons provided above, it is maintained that the full scope of the amended claims is not enabled.  The 35 USC 112a rejection is maintained and further applied to newly added claims 47 and 48.
Terminal Disclaimer
5.	The terminal disclaimer filed on February 2, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US Appl. 10,413,550 and US 8,507,480 and US 9,718,793 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626